DANA, Justice,
with whom ROBERTS, J. joins, dissenting.
I respectfully dissent.
Today the Court concludes that a factfin-der may characterize a single unfortunate moment of inattentiveness as the functional equivalent of an intentional tort. If the Legislature had intended for misconduct to include a single act of simple negligence, it could have so provided.
In addition, I believe that the Court’s decision ignores the “remedial nature” of the Employment Security Law, which “dictates a liberal construction in favor of the employ*380ee.” Brousseau v. Maine Employment Sec. Comm’n, 470 A.2d 327, 329 (Me.1984). For these reasons, I would affirm the judgment of the Superior Court.